                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

     CLIFFORD DURHAM, JR.,
           Movant,                             MOTION TO VACATE
                                               28 U.S.C. § 2255


                                               CRIMINAL NO.
                                               1:94-CR-0453-WMR
     v.


     UNITED STATES OF AMERICA                  CIVIL ACTION NO.
                                               1:19-CV-2514-WMR
                  Respondent.


                                        ORDER

          This matter is before the Court on the Magistrate Judge’s Final Report and

Recommendation (“R & R”) [Doc. 34], which recommends that Durham’s § 2255

Motion to Vacate [Doc. 33] be DISMISSED as time barred pursuant to Rule 4(b)

of the Rules Governing § 2255 cases and that a certificate of appealability be

DENIED. No objection to the R & R has been filed.

I.        LEGAL STANDARD

          Under 28 U.S.C. § 636(b)(1), the Court reviews the R & R for clear error if

no objections are filed by a party within 14 days after being served with a copy. If

a party files objections, however, the Court must determine de novo any part of the
R & R that is the subject of a proper objection. Id. As no objection to this R & R

has been filed, the clear error standard applies.

II.   CONCLUSION

      After reviewing the Magistrate Judge’s Final Report and Recommendation

[Doc. 34] for clear error, the Court receives the R & R with approval and adopts its

findings and conclusions as the Opinion of this Court. Accordingly, §2255 Motion

to Vacate [Doc. 33] is hereby DISMISSED as time barred pursuant to Rule 4(b) of

the Rules Governing § 2255 cases and a certificate of appealability is DENIED.


      IT IS SO ORDERED, this 26th day of August, 2019.




                                               __________________________
                                               WILLIAM M. RAY, II
                                               United States District Judge




                                           2
